Case 1:19-cv-01959-SEB-MJD Document 37 Filed 09/04/19 Page 1 of 1 PageID #: 358



                             UNITED STATES DISTRICT COURT
                                        for the
                             SOUTHERN DISTRICT OF INDIANA


 MARY J. FREDERICK; JOHN JUSTIN          )
 COLLIER; WILLIAM L. MARKS, JR.,         )
 MINNIE LEE CLARK; AND COMMON            )
 CAUSE INDIANA,                          )
                                         )
         Plaintiff,                      )
                                         )
 v.                                      )         CASE NO. 1:19-cv-01959-SEB-MJD
                                         )
 CONNIE LAWSON, in her official capacity )
 as Secretary of State; ST. JOSEPH       )
 COUNTY ELECTION BOARD; and              )
 M. CATHERINE FANELLO,                   )
 RITA L. GLENN, and MURRAY WINN,         )
 each in their official and individual   )
 capacities as members of the            )
 St. Joseph County Election Board,       )
                                         )
         Defendants.                     )


                                          ORDER

        Defendants, St. Joseph County Election Board, M. Catherine Fanello, Rita L. Glenn and

 Murray Winn, by counsel, having filed their Request to Reset Trial, and the Court being duly

 advised, grants said Request.

        IT IS THEREFORE ORDERED that the final pretrial conference currently set for

 October 20, 2020 and the trial currently set for November 2, 2020, are hereby VACATED.

 The final pretrial conference is RESET for September 22, 2020 at 2:00 p.m. in Room 216,

 U.S. Courthouse, Indianapolis, Indiana and the trial is RESET for October 5, 2020 at 9:30

 a.m. in Room 216, U.S. Courthouse, Indianapolis, Indiana.

                          9/4/2019
        SO ORDERED on ____________________.
                                                        _______________________________
                                                         SARAH EVANS BARKER, JUDGE
 Distribution to counsel of record via CM/ECF            United States District Court
                                                         Southern District of Indiana
